Citation Nr: 1106577	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability, and if so, whether service connection if warranted 
for the disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In December 2004, the Board denied service connection for a 
right knee disability, to include as secondary to a service-
connected left knee disability.  

2.  At the time of the Board's December 2004 decision, there was 
no evidence of a right knee injury in service and there were no 
medical opinions linking the Veteran's right knee disorder to his 
period of active service.  

3.  Since the Board's December 2004 decision, VA has not received 
any competent evidence linking the Veteran's right knee disorder 
to his active service.  There is no new evidence not previously 
submitted to agency decisionmakers that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate service connection 
on a direct or primary basis.  

4.  At the time of the Board's December 2004 decision, there were 
no medical opinions linking the Veteran's right knee disorder to 
his service-connected left knee disability.  

5.  Since the Board's December 2004 decision, VA has received 
medical opinions linking the Veteran's right knee disorder to his 
service-connected left knee disability.  This is new evidence not 
previously submitted to agency decisionmakers.  By itself or when 
considered with previous evidence of record it relates to an 
unestablished fact necessary to substantiate a claim for 
secondary service connection.  It is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim, and it raises a reasonable possibility 
of substantiating the claim.  

6.  The Veteran's right knee disorder is not the result of his 
service-connected left knee disability or any other service-
connected disability.  


CONCLUSIONS OF LAW

1.  The December 2004 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  Evidence received since the Board's 2004 decision denying 
service connection on a direct or primary basis is not new and 
material and the veteran's claim of entitlement to service 
connection for a right knee disorder on a direct or primary basis 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  

3.  Evidence received since the Board's 2004 decision denying 
service connection on a secondary basis is new and material and 
the veteran's claim of entitlement to service connection for a 
right knee disorder as secondary to his service-connected left 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

4.  The Veteran's right knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran does not claim that his right knee disorder was 
incurred or aggravated during his active service.  Rather, he 
contends that his service-connected left knee disability has 
resulted in a right knee disorder, which required a prosthetic 
replacement.  

Reopening Claims

In December 2004, the Board denied service connection for a right 
knee disability, to include as secondary to a service-connected 
left knee disability.  Decisions of the Board are final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, whether the RO considered the issue or not, 
the first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

When the Board denied the appeal for service connection in 2004, 
there was no medical evidence of a right knee disability during 
service or for almost 30 years thereafter.  Also, there was no 
medical evidence linking a current right knee disability with 
service.  Consequently, the Board found that there was no basis 
for direct service connection for a right knee disability.  There 
is still no medical evidence of a right knee disability during 
service or for almost 30 years thereafter.  There is still no 
medical evidence linking a current right knee disability with 
service.  Thus, there is no new and material evidence to reopen a 
claim of service connection for a right knee disability on a 
direct or primary basis.  

As to secondary service connection, the Board noted that there 
was no competent medical evidence showing that the service-
connected left knee disability caused the Veteran's right knee 
disability.  The Veteran has submitted such evidence in 
conjunction with his claim to reopen.  We now have two medical 
opinions linking the right knee disorder to the service-connected 
left knee disability.  These medical opinions were not previously 
submitted to agency decisionmakers.  They address an 
unestablished fact necessary to substantiate the claim.  They are 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim.  They raise a 
reasonable possibility of substantiating the claim for secondary 
service connection.  Thus, these medical opinions meet the 
definition of new and material evidence and serve to reopen the 
claim for secondary service connection.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant in June 2007.  It noted that the claim 
had previously been denied and provided the Veteran with an 
explanation of the type of evidence necessary to both reopen his 
claim and to substantiate the claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The initial notice letter was provided 
before the adjudication of his claim in March 2008.  

A November 2007 letter provided notice regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has complied with the notice requirements of 
VCAA and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
withdrawn his request for a hearing.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Discussion

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  

Secondary service connection requires evidence of a connection to 
a service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is secondary to 
his service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

VA regulations acknowledge that where there is an amputation or 
shortening in one lower extremity, the resultant strain can 
produce arthritis in the other lower extremity.  38 C.F.R. § 4.58 
(2010).  However, the regulation does not apply in this case 
because the prerequisite amputation has not occurred and there is 
no evidence of shortening of the left lower extremity due to the 
service-connected left knee disorder.  

Background

A reopened claim considers all evidence of record and the Board 
has reviewed and considered the entire record.  The service 
treatment records show that the Veteran sustained a fragment 
wound to the left knee in August 1968.  The fragment was not 
removed at that time.  He subsequently experienced symptoms 
including pain, heat and swelling.  Months later, the fragment 
was surgically removed.  On separation examination, there was a 
healed surgical scar on the left lateral knee.  Strength was 
moderately decreased.  There was a full range of motion.  

For the September 1969 VA examination, X-rays of the left knee 
disclosed some synovial thickening.  The Veteran reported 
continued soreness and pain in the knee.  The scar was healing 
and slightly reddened.  The left knee was slightly puffy with 
some fluid.  There was no limitation of flexion or extension.  
Mild crepitus was present and the joint was moderately unstable.  
It was noted that the Veteran tended to favor the left leg and 
knee in any bending maneuver.  A slight favoritism in gait was 
also observed.  The diagnosis was prepatellar bursitis and 
cartilage damage, residuals of multiple metallic foreign body 
removal, with unstable knee, following shell fragment wound, left 
knee (no retained metallic foreign bodies).  

In December 1969, the RO assigned a 20 percent rating for the 
post-operative residuals, shell fragment wound left knee with 
removal of foreign body, synovitis and moderate instability.  
That rating has remained in effect.  

The Veteran had a VA examination of his joints in December 1998.  
He reported chronic pain and swelling in the knee and said weight 
bearing was painful.  Squatting, prolonged sitting, and going up 
and down stairs increased pain.  He described episodes of the 
knee giving way.  On examination, it was noted that the Veteran 
moved with a minimal, if any, limp.  Extension lacked 5 degrees 
and flexion was 130 degrees, with definite pain and crepitus on 
motion.  Mild swelling was present.  There was tenderness.  The 
examiner was unable to demonstrate instability.  There was no 
measurable atrophy and strength was 5/5.  

In November 1998, a private chiropractor, S. L. S., D.C., 
reported that he saw the Veteran for chronic back and knee pain.  
The diagnoses included joint swelling in the knees with pain, 
bursitis in the knees, derangement of lateral meniscus, and knee 
subluxation.  

December 1998 X-ray studies of the left knee showed no gross 
osseous, joint, or soft tissue abnormalities.  The January 1999 
X-ray study of the right knee revealed a well maintained knee 
joint.  No fractures were seen.  The soft tissues were 
unremarkable.    

Magnetic resonance imaging of the left knee, in December 1999, 
disclosed a bone cyst in the proximal tibia, some fluid in the 
joint space, and a deformed medial meniscus, with thickening of 
the articular surfaces surrounding it.  The findings suggested an 
old meniscal injury.  The anterior and posterior cruciate 
ligaments, as well as the lateral meniscus were unremarkable.  

X-ray studies of both knees, in June 2000, revealed early changes 
of degenerative arthritis in the medial and lateral compartments 
of the left knee joint, as well as the patellofemoral joint.  The 
left knee was otherwise unremarkable.  There were very minimal 
changes of arthritis in the right knee joint and there might be 
very minimal joint effusion.  No other significant abnormality 
was noted.  

An arthroscopy of the left knee, done by VA in June 2000, 
disclosed tears in the medial and lateral menisci.  These were 
treated with partial meniscectomies on the medial and lateral 
sides.  Grade 3-4 chondromalacia of the patella and grade 4 
chondromalacia of the medial femoral condyle and medial tibial 
plateau were debrided.  

VA clinical notes for February 2002 show the Veteran complained 
of knee pain.  His gait was normal and his balance was good.  
Both knees had mild crepitation.  There was no instability, 
swelling, or effusion.  Extension was normal.  Flexion was 120 
degrees.  The impression was degenerative joint disease of both 
knees.  Subsequent clinical notes for 2002 and 2003 reflect 
continuing complaints of pain in both knees.  The Veteran was 
using a hinged brace on the left knee and replacement of the left 
knee was considered.  

A March 2004 VA orthopedic clinic notes show the Veteran had pain 
in both knees.  The pain in the left knee was reported to be 
worse and he wanted to proceed with an arthroplasty.  There was 
crepitus.  He was diffusely tender over the knee.  The knee was 
stable and neurovascularly intact.  He was able to bear weight on 
it and had some limp.  X-rays disclosed degenerative arthritis.  
The assessment was posttraumatic osteoarthritis of the left knee.  
A total knee replacement was planned but postponed due to other 
health problems.  

March 2004 X-rays of the left knee revealed narrowing of the 
joint, severe at the medial aspect.  There was hypertrophic 
spurring.  There was moderate arthritic change at the 
patellofemoral joint.  A small amount of fluid might be present 
in the suprapatella bursa.  

Records from private physicians show that the Veteran's right 
knee was treated with a total replacement in March 2007.  The 
diagnosis was osteoarthritis of the right knee.  Pathologic 
findings included a severe osteoarthritis involving all three 
compartments of the right knee.  

In September 2007, the Veteran came to a VA medical center and 
reported persistent right knee pain and decreased mobility.  He 
was noted to have a failure of his right total knee replacement.  
The right total knee replacement was surgically revised.  

Evidence Supporting the Claim

In a note dated in February 2007, private physician, G. M., M.D., 
wrote, "He has injured his right knee compensating for his left 
knee that was shot in Vietnam."   

In March 2007, a private physician specializing in sports 
medicine and orthopedics, J. W. O., M.D., wrote, "I think the 
problems that you have in the right knee are probably related to 
having to overwork the right knee over the years to compensate 
for the underlying problems that you already had in your left 
knee as a result of your service related injury."  The doctor 
provided a similar statement in January 2009.  

Evidence Against the Claim

The Board's 2004 denial was based on a January 2002 VA 
examination and opinion.  On examination, the history of the left 
knee injury was reviewed.  The Veteran complained that he had 
left knee pain and swelling all the time.  Five years earlier, he 
had noted the onset of right knee pain with some swelling.  He 
now had daily pain and swelling in the right knee.  It also gave 
way.  The Veteran was noted to walk with a minimal antalgic left 
knee limp.  Deep tendon reflexes were active and equal.  He was 
able to walk on his heels and toes without difficulty.  There was 
no motor weakness or sensory deficit in either lower extremity.  
The left knee was slightly swollen with a trace of varus.  The 
left knee lacked the last 5 degrees of extension and flexion was 
limited to 130 degrees.  There was minimal crepitation.  There 
was no quadriceps atrophy.  The left knee was stable.   There was 
tenderness over the medial joint line.  Healed scars were noted.  
The right knee showed no swelling or deformity.  There was full 
extension and flexion.  There was moderate retropatellar 
crepitation and medial joint line tenderness.  The right knee was 
stable.  There were no popliteal masses or tenderness.  The 
X-rays of the left knee revealed moderate narrowing of the 
articular cartilage in the medial compartment and elongation of 
the tibial spines and osteophytes medially and laterally.  There 
were also small osteophytes at the patellofemoral joint.  The 
X-rays of the right knee disclosed trace narrowing of the 
articular cartilage in the medial compartment with small 
osteophytes laterally and medially.  Diagnoses were moderate 
osteoarthritis, left knee, and mild osteoarthritis, right knee.  

The physician concluded the January 2002 examination with an 
opinion.  He noted that the Veteran's gait disturbance was mild.  
He did not believe that the mild osteoarthritis in the right knee 
was the result of osteoarthritis in the left knee.  He explained 
that during the stance phase of walking, an individual places no 
more than body weight on the knee, regardless of whether the 
contralateral knee is normal or painful.  When an individual has 
a painful knee, the stance phase in the painful knee is shorter 
than normal and is prolonged in the painless knee.  The doctor 
was unaware of any studies that showed an increase in 
degenerative changes in a knee secondary to prolongation of the 
stance phase due to pain in the contralateral knee.  The amount 
of additional stress placed on the knee in getting up/down from a 
sitting position or ascending-descending stairs was well within 
the normal range and should not cause degenerative disease.  

The Veteran was afforded another VA examination in August 2008.  
The claims folder was reviewed.  The examiner noted the January 
2002 VA examination and medical opinion, as well as the two 
private medical opinions supporting the claim.  The examiner 
concluded that it was less likely than not that the 
osteoarthritis of the right knee was the direct and proximate 
result of the service-connected traumatic arthritis of the left 
knee.  The physician stated that there was no hard data in the 
literature to support the belief that favoring one leg would have 
adverse effects on the other.  Such data as is available suggests 
that it was unlikely.  

Conclusion

When the evidence is in approximate balance, VA gives the 
claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  However, the quality of the 
evidence must be considered.  This includes factors such as 
whether the opinion was based on documented facts or simply on a 
claimant's recollection.  It also includes the explanation of the 
reasoning supporting the opinion.  A good explanation would 
identify the critical factors on which the opinion is based and 
point out how a claimant meets those factors.  In this case, 
there are two private physician statements to the effect that the 
service-connected left knee disability caused the right knee 
disability.  But, these are opinions are somewhat cursory, with 
little explanation as to why the Veteran's left knee disability 
would cause the right knee disorder.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Neither opinion discusses the mechanisms by which one knee might 
affect the other, as in the case of shortening, where an 
imbalance puts more strain on one side (usually the medial side) 
of a knee.  See 38 C.F.R. § 4.58.  The doctor's supporting the 
Veteran's claim have not explained what they thought to be the 
critical factors and how the Veteran met those factors.  On the 
other hand, the VA examiners have explained the bases of their 
opinions with reference to medical literature and a discussion of 
the mechanics of walking and how it would affect the Veteran.  We 
specifically note the private physician comments about 
compensating for the left knee and over working the right knee.  
As the VA physican explained in January 2002, when a person 
walks, he puts the weight of his body on the knee, whether it is 
sound or injured.  The person has no more weight to put on the 
uninjured knee.  Therefore, he can not really over work his good 
knee to compensate for the injured knee.  

The detailed explanations by the VA physicians outwiegh the 
assertions by the private doctors and provide a preponderance of 
evidence against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right knee disorder as secondary to a 
service-connected left knee disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


